DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to amendment and remarks filed on 2/25/2021.  Claims 1-25 are allowed.


                                           Response to Amendment
The amendment submitted on 2/25/2021 cancelled no claim. No claim has been previously cancelled. Claims 1-3, 13, 19, 23, 24 were amended. New claim 25 is added.   Claims 1-25 are examined and allowed.

Applicant’s amendments and arguments filed on 2/25/2021 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections on claims under 35U.S.C.101.  


Allowable Subject Matter
Claims 1-25 are deemed to be allowed in light of the amendments and arguments submitted on 2/25/2021. 




Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on 2/25/2021 are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specifics of managing a secure storage environment for digital content/digital files, and thus integrated into a practical application as a specific, and non-conventional way of securely generating zero-knowledge offers without disclosing user identification to the vendors/third parties to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.  Upon further search, and for the reasons presented by Applicant, claims 1-25 are deemed to be allowable over the prior art of record.






The instant invention is a system and method of creating semantic graph using structured data which is defined using a universal data scaffold of the data management platform associated with the digital contents. A digital content is then stored as one of multiple content types in the data management platform, and each content type is defined using a universal data scaffold which includes a set of attributes that define a content type. The digital contents are displayed in a graphical user interface to provide sharing of digital contents between users of the data management platform, presenting notifications, retrieving of relevant digital contents, zero-knowledge encryption of the digital contents, and generating zero- knowledge offers by removing all user identification and anonymizing the offer acceptance.


The closest prior art of record cited or not relied upon is considered pertinent to applicant’s disclosure.
Lyon et al. (US 2013/0013428), 
Shear et al. (US 2016/0266939),
Hayes (2005/0210047),
Fox et al. (US20030120665, scaffold),
Saito et al. (US 2013/0202222),
Egorov et al. (US 2016/0330180), 
Hellman et al. (US20030163597),
Ungar et al. (US20070078877),
Kim et al. (US20180330204),
Chase et al. (US20110138190),
Eng at el. (US 2011/0107088), 
Raman et al. (US 2006/0265396), 
Vinnakota et al. (US 2017/0344649),  and
Ajitomi at al. (US 2014/0009472).

Specifically, amended claim 1, 24, 25, from the point of server side, recite, 
encrypting, by the user device, the data associated with the first user including the first set of attributes and the attribute values associated with the first set of attributes; 
receiving, by a server, from a the user device, the data associated with a first user of the user device, wherein the data associated with the first user includes a first set of attributes and a plurality of encrypted attribute values associated with the first set of attributes; 
creating, by the server, a first universal data scaffold associated with the data, wherein the first universal data scaffold defines a data structure to represent the first set of attributes and the plurality of encrypted attribute values, and wherein a decrypted attribute value associated with the first set of attributes is unavailable at the server.
dynamically updating, by the server, the first universal data scaffold to include the program code in the first universal data scaffold by: 
determining whether a condition to send the update to the user device is satisfied; and upon determining that the condition to send the update to the user device is satisfied,
sending, by the server, at least a portion of the first universal data scaffold including the program code to the user device to identify the attribute value associated with the first set of attributes matching the attribute associated with the criterion.

Similarly, amended claim 13, 19, 23, from the point of the user device, recites, 
encrvptinq, by the user device, the data associated with the first user including the first set of attributes and the attribute values associated with the first set of attributes;
sending, to a server, the encrypted data associated with a first user of a user device, wherein the data includes a first set of attributes and encrypted attribute values associated with the first set of attributes; 
receiving, from the server and at the user device associated with the first user, a first universal data scaffold associated with the data, wherein the first universal data scaffold defines a data structure to represent the first set of attributes and the encrypted attribute values; 
decrypting, by the user device, the first universal data scaffold associated with the data to obtain the first set of attributes and the attribute values;
dynamically updating the first universal data scaffold to include the program code in the first universal data scaffold by: 
determining whether a condition to obtain the update is satisfied; and 
upon determining that the condition to obtain the update is satisfied, obtaining, by the user device, at least a portion of the first universal data scaffold includinq the program code, the program code to execute at the user device and to identify the attribute value associated with the first set of attributes, wherein the attribute value matches the attribute associated with the criterion;

The closest prior art found of record, the combination of Lyon et al. (US 2013/0013428), Shear et al. (US 2016/0266939) neither teach enabling users to receive relevant offers from the server without enabling the server to have access to sensitive user data, e.g. 
decrypted attribute values nor concerned with anonymizing providing offers to users and preserving security of... offers pertinent to the ... user," as recited in the claims. 

Egorov et al. (US2016/0330180), discloses, sharing nodes in a zero-knowledge database using a universal scaffolding, however fails to specifically denote the sharing happening directly between devices, without being shared through the server while locally enforcing sharing rules, and subsequently merging with the scaffolding.

Other referenced prior art, such as Hellman (US20030163597), and Hayes (US2005/0210047) discloses mapping received images to a universal data scaffold, and enhancing security of the system by encrypting before transferring to a server to create a zero-knowledge database, however fails to specifically denote the content 

Chase et al. (US2011/0138190) discloses a method of storing an informational graph in an encrypted form in a zero-knowledge system, but similarly fails to remedy the aforementioned deficiencies in the prior art.


After an exhaustive Non-Patent Literature search, the Examiner cites the following document: 
“Hails: Protecting Data Privacy in Untrusted Web Applications”, by Daniel B. Giffin, Amit Levy, Deian Stefan, Alejandro Russo, David Terei, David Mazi`eres, John C. Mitchell,  Chalmers, in  10th USENIX Symposium on Operating Systems Design and Implementation (OSDI ’12), USENIX Association, pp. 47-60, (hereinafter, Giffin).

While Giffin discloses an approach for confining untrusted apps. by using mandatory access control (MAC) to enforce end-to-end policies on data and constraints on app behavior as it passes through software components with different privileges to restrict information flow into and out of apps, allowing them to give up communication privileges in exchange for access to user data, instead of asking users whether to disclose their 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application to one of ordinary skill in the art at or before the time it was filed. Claims 13, 19, 23, 24, 25 recite similar limitations to claim 1. Dependent claims 2-12 (of claim 1), 14-18 (of claim 13), 20-22 (of claim 19), incorporate the limitations of their parent claim, and are allowable for at least the same rationale.

As such, claims 1-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
                                            

                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681